Citation Nr: 0114103	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  96-27 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for a psychiatric 
disorder, as secondary to a service-connected cervical spine 
disorder.

6.  Entitlement to a disability rating in excess of 40 
percent for a service-connected cervical spine condition, on 
appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991.  He served in the Southwest Asia theater of operations 
during the Persian Gulf War from January to May 1991.  He 
also served in the Puerto Rico Army National Guard (PRANG) 
and had several periods of active duty for training (ACDUTRA) 
and inactive duty for training, including a period of ACDUTRA 
from March 1960 to September 1960.

This case arises before the Board of Veterans' Appeals (the 
Board) on appeal from November 1995, October 1998, and June 
2000 rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
In November 1995, the RO denied entitlement to service 
connection for right hand and low back disorders, 
hypertension, and diabetes mellitus. 

In May 1998, a hearing was held before the undersigned Board 
member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).  

The case was previously before the Board in September 1998 
when it was remanded for additional development.  The 
requested development has been accomplished to the extent 
necessary.

The RO granted service connection for a cervical spine 
condition in October 1998, evaluated as 40 percent disabling 
from August 17, 1994, the date of the veteran's claim.  In 
June 2000, the RO denied entitlement to service connection 
for a psychiatric disorder as secondary to the service-
connected cervical spine disorder.  

The claim concerning entitlement to service connection for a 
right hand disorder is the subject of the remand immediately 
following this decision.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus and hypertension existed 
prior to his entry into active military service and are not 
the result of disease or injury during such service.

2.  The veteran's diabetes mellitus and hypertension did not 
increase in severity during or as a result of military 
service.

3.  The veteran's low back disorder did not have its onset 
during active military service and is not the result of 
disease or injury during such service.

4.  The veteran's psychiatric disorder has not been shown to 
be related to his service-connected cervical spine disorder.

5.  The veteran's service-connected cervical spine disorder 
approximates the impairment for pronounced intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.


CONCLUSIONS OF LAW

1.  The veteran's diabetes mellitus and hypertension clearly 
and unmistakably preexisted his entry into military service, 
and the presumption of soundness is rebutted.  38 U.S.C.A. 
§§ 1111, 1132 (West 1991); 38 C.F.R. §§ 3.303, 3.304(b) 
(2000).

2.  The veteran's diabetes mellitus and hypertension were not 
aggravated by his military service, and service connection is 
therefore not warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1132, 1153 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.304, 
3.306 (2000).

3. The veteran is not entitled to service connection for a 
low back disorder.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2000); 38 C.F.R. § 3.303(a) (2000).  

4.  The veteran is not entitled to service connection for a 
psychiatric disorder as secondary to a service-connected 
cervical spine disorder.  38 C.F.R. § 3.310(a) (2000).

5.  The criteria for a disability rating of 60 percent, and 
not higher, for a service-connected cervical spine disorder 
are met from August 17, 1994, forward.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§  4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5293 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims  

A.  Factual background

Prior to active service, an individual sick slip dated in 
June 1984 showed that the veteran's blood pressure was 
120/90.  Four days later, his blood pressure was 110/80.  On 
quadrennial PRANG examination in August 1986, his blood 
pressure was 148/98.  He also had 1 g/dl% glucose in his 
urine.  Similar findings were noted on urinalysis in 
September 1986.

During active service in December 1990, the veteran's blood 
pressure was 138/96.  His fasting blood sugar was 210 mg/dl.  
An electrocardiogram was interpreted as with normal sinus 
rhythm and borderline low voltage in frontal leads.  

On separation examination in April 1991, the veteran gave a 
history of sugar in his urine, high blood pressure, and 
recurrent back pain.  He stated that he was in excellent 
health and denied taking any medication or receiving any 
treatment at present.  He also denied any depression, 
excessive worry, or nervous trouble.  His blood pressure was 
140/92.  Psychiatric examination was normal.  Examination of 
the spine was also normal.  Recent hypertension, mild 
hyperglycemia, and chronic low back pain were diagnosed.  The 
veteran was assigned a physical profile of "1" for his 
overall physical condition and abilities.

Following his separation from active service, the veteran was 
treated at the Mayaguez VA outpatient clinic.  On August 19, 
1991, he reported no previous medical history.  His chief 
complaint was medical.  No social problems presented.  His 
blood pressure was 140/90.  The examiner diagnosed diabetes 
mellitus and prescribed medication.  

On August 26, 1991, the veteran's blood pressure was 100/76 
and fasting blood sugar was 367 with negative acetone.  An 
EKG was within normal limits.  On September 9, 1991, blood 
pressure was 110/80 and fasting blood sugar was 399 and 368 
with negative acetone.  Urinalysis was 4+ for glucose.  The 
examiner diagnosed diabetes mellitus.  

A September 23, 1991, treatment note showed a blood pressure 
reading of 130/80 and fasting blood sugar of 229.  The 
examiner diagnosed uncontrolled diabetes mellitus.  An 
October 1, 1991, treatment note indicated that the veteran 
had diabetes type II, duration 1991.  On October 23, 1991, 
his blood pressure was 110/80.  Blood pressure was 150/90 and 
fasting blood sugar was 140 on October 30, 1991.  On November 
1, November 22, and November 25, 1991, the veteran complained 
of lumbosacral pain.  Blood pressure was 100/70 on November 
18, 1991.  Blood pressure was 150/90 and fasting blood sugar 
was 363 on December 27, 1991 and 150/98 and 363 on February 
10, 1992.  On June 3, 1994, the veteran's blood pressure was 
150/90.  

Records from the Social Security Administration (SSA) show 
that the veteran alleged that a back condition had its onset 
in 1993.  Included among these records is a June 1993 
treatment note from Grafotipo Hospital Industrial showing 
that the veteran was evaluated for lumbosacral sprain in June 
1993.  

Commonwealth of Puerto Rico State Insurance Fund records show 
that the veteran was examined on July 8, 1993, and diagnosed 
as having lumbosacral sprain following a job-related injury. 

An August 1994 VA treatment record discloses that the veteran 
was diagnosed as having an adjustment disorder with mixed 
emotions.  He had an apparent history of family abuse and 
violent incidents.  

On VA spine examination in September 1994, the veteran stated 
that he injured his back while lifting a refrigerator during 
active service on March 30, 1991.  He gave a history of 
diabetes mellitus since 1991.  X-rays of the lumbar spine 
showed lumbar spondylosis and myositis.  Pertinent diagnoses 
included lumbosacral paravertebral myositis, lumbar 
degenerative joint disease, and lumbar spondylosis.

The veteran also underwent VA general medical examination in 
September 1994.  He gave a history of diabetes mellitus since 
1981 and was currently being administered 50 units of insulin 
daily; however, it was also noted in the report that he had 
diabetes mellitus since 1992.  He again described his in-
service low back injury and said that he was seen in sick 
call on the day of the accident.  An EKG was done because he 
experienced dizziness after the accident, and he was 
prescribed pain pills.  After his return to Puerto Rico, he 
developed low back pain. His blood pressure was 156/102, 
16/100, and 154/100.  There was no evidence of mental 
disease.  The examiner diagnosed arterial hypertension and 
diabetes mellitus, insulin dependent.  

The veteran was examined by Roberto Leon Perez, M.D. in 
November 1994 for SSA purposes.  He gave a history of back 
pain since 1991 and reported mental problems since his return 
from the Persian Gulf.  Pertinent diagnoses included 
osteoarthritis and rule out lumbar disc disease and 
depression.

In October 1995, the RO provided a VA doctor a copy of the 
veteran's claims folder and asked for an opinion concerning 
the etiology of his low back disorder.  The doctor replied in 
October 1995 that the veteran's low back disability was 
related to his job-related accident in 1993.

On examination by Alberto Abreu Rivera, M.D. in May 1997, the 
veteran stated that he injured his low back on March 30, 
1991, and that his symptoms started at that time.  

VA treatment records dated in May 1997 reveal that the 
veteran complained that he was not sleeping well at night and 
was in pain all the time.  The examiner diagnosed a 
depressive disorder.

In support of his claim for service connection for a low back 
disorder, the veteran provided a photograph of himself 
apparently undergoing an EKG during active service.  The date 
March 30, 1991, is handwritten on the photograph.  A second 
photograph was also provided showing the veteran undergoing 
physical therapy in his cervical spine and shoulder area.  
Additionally, he submitted six lay statements dated in 1997, 
two of which were from fellow soldiers who stated that they 
were present when the veteran injured his back during service 
while lifting an ice chest.    

In May 1998, the veteran was examined by Dr. Radames C. 
Marin.  He gave a history of injuring his lumbar spine during 
service.  Dr. Marin stated that due to the veteran's organic 
condition, he developed a depression and anxiety condition.  
He also diagnosed the veteran as having a low back disorder 
and noted that he may need neurosurgery at the "lumbar level 
where he is totally and permanently disabled after 
experiencing trauma during the Gulf War."  Additional 
diagnoses included depression and anxiety after he [the 
veteran] underwent trauma and diabetes mellitus, insulin 
dependent.

The veteran testified at a personal hearing before the Board 
in May 1998.  He stated that his diabetes mellitus and 
hypertension started during service or immediately after 
service, and that he had no physical problems prior to 
service.  Specifically, he stated that he was first diagnosed 
as having high blood pressure in 1992 and diabetes in 1991 at 
the Mayaguez and/or San Juan VA Medical Center (VAMC).  He 
did not recall receiving treatment for high blood pressure 
during service.  He began taking pills to treat diabetes 
mellitus in 1991 and began taking insulin in 1994.  He had 
also been taking medication to treat his high blood pressure 
for about 3 years.  He denied having any diabetic problems or 
high blood pressure prior to active service.  He stated that 
the notation that his diabetes began in 1981 on VA 
examination in 1994 was an error by the doctor.  He further 
testified that he injured his low back while lifting an ice 
chest during service and was prescribed Motrin and rest.  He 
was reportedly treated at the field hospital. 

Also of record are various VA and private (i.e., from 
Hospital de Todos, Dr. Marin, Remy Rodriguez Thomas, M.D., 
and Dr. Abreu) treatment records of the veteran dated from 
1994 to 1999, as well as SSA records, showing continued 
treatment for diabetes mellitus, hypertension, and low back 
problems.  

The veteran was afforded VA diabetes mellitus and 
hypertension examinations in February 1999.  The claims 
folder and service medical records were carefully reviewed by 
the examiner.  The examiner stated that the exact etiology of 
the veteran's diabetes mellitus was unknown.  Although the 
examiner could not find the urine analysis from 1986 showing 
1gm/dl of glucose, the examiner stated that if the veteran 
had glucose in his urine as mentioned in the report, then he 
was diabetic prior to 1990 (August to September 1986).  
Further, the examiner indicated that there was not enough 
medical evidence to determine if the veteran was being 
followed with adequate medical therapy for diabetes mellitus 
during active service, but if he was following an adequate 
regimen, "frequent uncontrolled" may point to aggravation 
of existing diabetes.



Concerning the veteran's hypertension, the examiner stated 
that the date of diagnosis was not exactly known, probably in 
the 1980s, and that the exact etiology of the condition was 
unknown.  It was noted that there was evidence of elevated 
blood pressure readings prior to 1990, and that hypertension 
was manifest prior to 1990.  The blood pressure reading of 
130/96 in July 1986 was described as mildly elevated.  The 
examiner found that the December 1990 EKG was normal, and 
that the veteran's in-service blood pressure readings were 
also mildly elevated.  Although there was not enough medical 
evidence to determine if the veteran was following adequate 
medical therapy during service, the examiner concluded that 
the recorded evidence did not show that hypertension was 
aggravated during service.      

Upon VA spine examination in March 1999, the veteran was 
examined by the same examiner that rendered the October 1995 
opinion concerning his low back disorder.  The examiner 
carefully reviewed the claims file.  The veteran provided a 
consistent account of his in-service low back injury.  After 
service, he stated that he was working as a heavy equipment 
mechanic with bulldozers.  The job required heavy lifting.  
In 1993, he reportedly slipped while on a truck and felt a 
severe low back pain.  He went to the Puerto Rico State 
Insurance Fund and was treated for the low back injury.  The 
VA examiner diagnosed mild L2-L3, L3-L4, and L4-L5 
circumferential bulging disk with degenerative joint disease.  
The examiner stated that his October 1995 opinion remained 
unchanged.

Upon VA psychiatric examination in March 2000, the veteran 
stated that his emotional condition was affected by his neck 
problems.  After examination of the veteran, as well as of 
the claims folder and an April 2000 social and industrial 
survey report, the examiner found no direct relationship 
between the veteran's service-connected neck disorder and his 
neuropsychiatric condition.  Pertinent diagnoses included 
partner relational problems and borderline and dependent 
personality features.  



B.  Legal analysis

Duty to assist

VA has a duty to assist in the development of facts relating 
to these claims.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the Veterans Claims Assistance Act of 
2000, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102 and 5103).  The veteran has 
been notified that the evidence did not show that his 
preexisting diabetes mellitus and hypertension worsened as a 
result of his military service, that a low back disorder was 
incurred during active service, or that his psychiatric 
disorder was related to his service-connected cervical spine 
disorder.  Those are the key issues in this case, and the 
discussions in the rating decisions, statements of the case, 
and supplemental statements of the case, as well as the 
September 1998 Board Remand and a March 20, 2000, letter from 
the RO, informed the veteran of the evidence needed to 
substantiate his claims.  VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  The RO requested and 
obtained the veteran's service medical records and has made 
extensive efforts to obtain his complete private, SSA, and VA 
treatment records.  The RO asked the veteran on more than one 
occasion to submit records and/or specify where he has 
received relevant treatment for his claimed conditions and 
provide releases so that the RO could obtain the records.  
See VA letters to the veteran, dated January 29, 1999; 
February 1, 1999; and July 9, 1999.  Most, if not all, of the 
veteran's VA and 


private treatment records dated since his separation from 
service have been obtained.  Although it appears that his 
complete SSA records have not been obtained, the SSA reported 
in February 2000 that after an extensive search his records 
could not be located.  It is reasonably certain that further 
efforts to obtain those records would be futile.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)(3)).  Regardless, any 
additional post-service treatment records would do no more 
than confirm that the veteran currently has diabetes 
mellitus, hypertension, and low back and psychiatric 
disorders, a fact that is already shown by the evidence of 
record, and would not aid in substantiating the claims.  The 
veteran has not stated that any treatment records would 
contain any medical opinions as to incurrence or aggravation 
of his diabetes mellitus, hypertension, or low back disorder 
due to his military service or any information relating his 
psychiatric disorder to his cervical spine disorder.   

Finally, the veteran was afforded appropriate VA examinations 
in 1994 and 1999. VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  There is more than sufficient evidence of 
record to decide these claims properly.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  



Diabetes mellitus and hypertension

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

In addition, service connection for diabetes mellitus and 
hypertension may be established based upon a legal 
"presumption" by showing that either condition manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000). 

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(2000).  The presumption of soundness can be rebutted by 
clear and unmistakable evidence that the disorder existed 
prior to entry into service.  38 U.S.C.A. §§ 1111, 1132 (West 
1991); 38 C.F.R. § 3.304(b) (2000).  In determining whether a 
disorder existed prior to entry into service, it is important 
to look at accepted medical principles including clinical 
factors pertinent to the basic character, origin, and 
development of the disorder.  38 C.F.R. § 3.304(b)(1) (2000).  
History given by the veteran, which conformed to accepted 
medical principles, in conjunction with basic clinical data, 
is probative evidence of the incurrence, symptoms, and course 
of the disorder.  38 C.F.R. § 3.304(b)(2) (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (2000).  

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(2000).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(2000).  

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

There is no entrance examination of record.  However, the 
February 1999 VA examiner concluded that the veteran's 
diabetes mellitus and hypertension had their onset prior to 
his active duty beginning in 1990, based upon elevated blood 
pressure readings and findings of glucose in the urine 
documented in 1986.  There is no medical evidence to the 
contrary.  The Board is cognizant of the fact that the 
veteran contends that his diabetes mellitus and hypertension 
were not manifest prior to his active service in 1990.  
However, his lay statements are not competent evidence in 
this regard, see Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The medical evidence clearly and unmistakably shows 
that the veteran had diabetes mellitus and hypertension prior 
to his entry into service, and the presumption of soundness 
is rebutted.  The issue, then, is whether his diabetes 
mellitus and hypertension were aggravated by his active 
military service.

The veteran has not reported that he experienced symptoms of 
diabetes mellitus or hypertension during active service and 
the medical evidence does not show that these conditions 
increased in severity during service.  Indeed, he did not 
recall receiving any treatment for hypertension during active 
service.  Even if it was accepted that signs of organic 
disease were demonstrated during service, this does not 
automatically lead to a conclusion that the underlying 
diabetes mellitus and hypertension were aggravated by 
service.

There are indications in the service medical records that the 
in-service findings of fasting blood sugar of 210 mg/dl and 
blood pressure readings of 138/96 and 140/92 and the 
diagnoses of mild hyperglycemia recent hypertension did not 
represent worsening of the underlying conditions.  Upon 
separation from service, the veteran was assigned a physical 
profile of "1" for his overall physical condition and 
abilities.  See McIntosh v. Brown, 4 Vet. App. 553, 555 
(1993) (citations omitted) (under the categories of PULHES, 
the "P" stands for "physical capacity or stamina").  The 
number "1" indicated that he had a high level of medical 
fitness upon his separation from service.  Id. (citation 
omitted).  The assigned profile supports the conclusion that 
there was no significant impairment upon separation from 
service. 

In any event, the question is basically one of whether the 
veteran experienced a permanent increase in his disabilities 
due to military service.  The determination as to whether a 
preexisting condition was aggravated by military service is a 
question of fact.  See, e.g., Verdon, 8 Vet. App. at 535.  
Simply because there were findings of diabetes mellitus and 
hypertension during service, this is not, in and of itself, 
tantamount to concluding there was aggravation of his 
preexisting disorders - especially since there are no 
clinical indications of an overall increase in the severity 
of the underlying conditions as a whole.

Importantly, the February 1999 VA examiner specifically found 
that the veteran's hypertension did not undergo an increase 
in severity during service.  This conclusion was supported 
with specific examples from the veteran's medical records, 
i.e., the description of both the pre-service and in-service 
blood pressure readings as only mildly elevated.  The VA 
examiner also indicated that the in-service findings of 
uncontrolled diabetes mellitus would amount to aggravation 
only if the veteran was following an adequate regimen for his 
condition.  However, the service medical records reflect no 
medical therapy for diabetes mellitus and on separation 
examination in April 1991, the veteran stated that he was in 
excellent health and denied taking any medication or 
receiving any treatment.  In short, he was not following an 
adequate regimen for diabetes mellitus during active service; 
therefore, based upon the VA examiner's statement, the in-
service findings did not represent aggravation of the pre-
service diabetes mellitus.  The VA examiner reviewed the 
veteran's claims file, an his opinion is persuasive and 
supported by the medical evidence.   

The veteran's statements further support the conclusion that 
there was no increase in severity of diabetes mellitus and 
hypertension during service.  He reported that he was not 
provided medication for these conditions until after his 
separation from service.  The initial post-service medical 
records do not show treatment for the veteran's conditions 
until nearly three months after his separation from service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence 
of a prolonged period without medical complaint can be 
considered, along with other factors concerning the veteran's 
health and medical treatment during and after military 
service, as evidence of whether a pre-existing condition was 
aggravated by military service).  Further, the post-service 
blood pressure readings recorded in the VA outpatient 
treatment records in 1991 and 1992 (i.e., 100/76, 110/80, 
130/80, 110/80, 150/90, 100/70, and 150/98) were consistent 
with those records prior to and during service (120/90, 
110/80, 148/98, 138/96, and 140/92) and were likewise only 
mildly elevated.  Both the in-service December 1990 and post-
service August 1991 EKGs were normal.  Accordingly, the 
clinical evidence from the months following service does not 
document that there was a permanent increase in the severity 
of the diabetes mellitus or hypertension during or as the 
result of service. 

The preponderance of the evidence of record in this case 
pertinent to the manifestations of the disabilities prior to, 
during, and subsequent to service shows that the veteran's 
preexisting diabetes mellitus and hypertension underwent no 
increase in severity during service and were not aggravated 
by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.304, 3.306 (2000).  
There is no reasonable doubt on this matter that could be 
resolved in the veteran's favor.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. §5107).  Accordingly, the veteran's 
claims are denied.


Low back disorder

The veteran reported that he injured his back during service 
while lifting an ice box on March 30, 1991.  He was diagnosed 
as having chronic low back strain on separation examination 
in April 1991.  Post-service VA treatment records document 
complaints of low back pain with no diagnosis in November 
1991.  Following a job-related injury in June 1993, the 
veteran was diagnosed as having lumbosacral sprain.  He was 
also diagnosed as having lumbar degenerative joint disease 
and spondylosis on VA examination in September 1994 and mild 
L2-L3, L3-L4, and L4-L5 circumferential bulging disk with 
degenerative joint disease on VA examination in March 1999.  
The March 1999 VA examiner concluded that the veteran's low 
back disability was related to his job-related accident in 
1993.  

On examination by Dr. Radames C. Marin in May 1998, the 
veteran gave a history of injuring his lumbar spine during 
service.  Dr. Marin diagnosed the veteran as having a low 
back disorder and noted that he may need neurosurgery at the 
"lumbar level where he is totally and permanently disabled 
after experiencing trauma during the Gulf War."

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for a low 
back disorder.  Dr. Marin's statement is not persuasive in 
light of the evidence of record.  Relevant judicial precedent 
provides that the Board is not bound by such diagnoses in 
certain situations.

The Board is not required to accept 
doctors' opinions that are based upon the 
appellant's recitation of medical 
history.  See e.g. Owens v. Brown, 7 Vet. 
App. 429 (1995) (Board not required to 
accept uncorroborated testimony of 
claimant as to dental treatment during 
service; Board not bound to accept 
physicians' opinions based on claimant's 
recitation of events).  See also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as 
"immaterial" where there was no 
indication that the physician reviewed 
claimant's SMRs or any other relevant 
documents which would have enabled him to 
form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 
Vet. App. 229 (1993) (holding that the 
BVA was not required to accept the 
medical opinions of two doctors who 
rendered diagnoses of post-traumatic 
stress disorder almost twenty years after 
claimant's separation from service and 
who relied on history as related by the 
appellant as the basis for those 
diagnoses); Heuer v. Brown, 7 Vet. App. 
379, 386-87 (1995) (to demonstrate 
entitlement to service connection for 
hearing loss, there must be medical 
evidence indicating a nexus to service, 
and where the condition was noted during 
service, continued symptomatology can aid 
in establishing service connection).

Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

Dr. Marin did not see the veteran until seven years after 
service and there is no indication that he reviewed the 
claims file.  He made no reference to objective medical 
evidence or medical records supporting his statement.  The 
Board is unable to determine whether Dr. Marin was offering a 
medical opinion as to the etiology of the veteran's low back 
disorder, or merely reciting information as provided by the 
veteran.  His statement does not clearly demonstrate that 
based upon his medical expertise, he found a causative 
relationship between the veteran's in-service low back injury 
and his current low back disorder.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999); LeShore v. Brown, 8 Vet. App. 
406 (1995).  His statement has little probative value.   

The March 1999 VA examiner provided a definitive opinion that 
the veteran's low back disorder was related to his 1993 post-
service injury.  The opinion was based upon reviewed of the 
claims file, and is found to be persuasive.  The examiner 
specifically stated that the claims file was carefully 
reviewed.  While the veteran maintains that he has residuals 
from an in-service low back injury, he is not competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that the 
veteran's current lumbar spine disorder did not have its 
onset during active service and was not caused by an in-
service disease or injury.  The preponderance of the evidence 
is against the claim for service connection for a low back 
disorder, and the benefit of the doubt rule is not for 
application.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§5107).


Undiagnosed illness

In the December 2000 informal hearing presentation, the 
veteran's representative cited the laws and regulations 
pertaining to compensation for certain disabilities due to 
undiagnosed illness and stated that entitlement to service 
connection may be established on this basis.  To the extent 
that the veteran is claiming service connection for diabetes 
mellitus, hypertension, and a low back disorder as due to 
undiagnosed illness, as discussed above, his conditions have 
been diagnosed.  As there are recognized clinical diagnoses 
for the conditions, they are not, by definition, 
manifestations of undiagnosed illness.  Accordingly, to the 
extent that the claims are for undiagnosed illness, they are 
ones as to which there is no legal entitlement.  Cf. 38 
U.S.C.A. § 1117 (West Supp. 2000); 38 C.F.R. § 3.317 (2000); 
see Sabonis v. Brown, 6 Vet. App. 426 (1994).


Psychiatric disorder

The veteran's claim that is before the Board is one for 
service connection for a psychiatric disorder as secondary to 
a service-connected cervical spine disorder.  In this 
decision, the Board addresses the contention that a 
psychiatric disorder was caused or aggravated by the service-
connected cervical spine disorder.  The issue of entitlement 
to service connection for a psychiatric disorder on a direct 
basis was denied by the RO in June 2000; but the veteran did 
not initiate and perfect an appeal as to this issue.  
Instead, it is clear from his statements that he desires 
appellate review of a claim seeking entitlement to service 
connection for a psychiatric disorder as secondary to a 
service-connected cervical spine disorder.  He expressed 
disagreement only with the denial of the claim on a secondary 
basis in his July 2000 notice of disagreement and September 
2000 substantive appeal.  The claim for secondary service 
connection is a separate and distinct claim that is not 
inextricably intertwined with any claim for service 
connection for a psychiatric disorder on a direct basis.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The Board finds as fact that the veteran is service connected 
for a cervical spine disorder.  He has also been shown to 
have an adjustment disorder, a personality disorder, and a 
depressive disorder.  However, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a psychiatric disorder as 
secondary to a service-connected cervical spine disorder.

The veteran was diagnosed as having borderline and dependent 
personality features in March 2000.  However, personality 
disorders are not diseases or injuries within the meaning of 
applicable law.  38 C.F.R. §§ 3.303(c), 4.9 (2000).  There is 
a lack of entitlement under the law to establish service 
connection for this condition in the absence of a showing of 
aggravation in service.  In any event, the only allegation 
with respect to this claim is that the veteran's psychiatric 
disorder is the result of the cervical spine disorder.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law). 

Dr. Marin's stated that the veteran developed a depression 
and anxiety condition due to his organic situation; however, 
the VA doctor in March 2000 concluded that there was no 
direct relationship between the veteran's service-connected 
cervical spine disorder and his neuropsychiatric condition.  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  For the following reasons, the 
March 2000 VA doctor's opinion is found to be more persuasive 
and of greater weight than the Dr. Marin's opinion.  

The March 2000 VA examiner based her opinion on the entire 
record with consideration of the findings of other health 
professionals.  The opinion was definitive and based on 
review of the entire claims file, and is found to be 
persuasive when considered with the rest of the evidence of 
record.  See Prejean v. West, 13 Vet. App. 444, 448-449 
(2000).  There is no indication that Dr. Marin reviewed the 
claims file.  

Any contentions by the veteran that he has an acquired 
psychiatric disorder that is somehow related to his cervical 
spine disorder are not competent.  There is no indication 
that he possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for a psychiatric disorder as 
secondary to a service-connected cervical spine disorder.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. §5107).


II.  Entitlement to a disability rating in excess of 40 
percent for a service-connected cervical spine condition

A.  Factual background

The veteran was afforded VA spine and hand examinations in 
September 1994.  He complained of cervical pain with 
radiation to both hands associated with numbness in the 
hands.  He also referred to loss of muscle strength of both 
hands and muscle atrophy of the right hand.  Range of motion 
of the cervical spine was as follows:  forward flexion to 42 
degrees, backward extension to 35 degrees, lateral flexion to 
22 degrees bilaterally, and rotation to 35 degrees 
bilaterally.  There was objective evidence of pain on motion 
on all movements of the cervical spine.  The veteran had 
diminished pinprick and smooth sensation diffusely in the 
arms, right hand, and face.  He had severe muscle atrophy of 
the intrinsic muscles of the right hand and the first dorsal 
interosseous muscle.  He also had muscle atrophy of the right 
biceps and forearm.  The right biceps measured 28 centimeters 
and the left biceps measured 30 centimeters.  The right 
forearm measured 29 centimeters and the left forearm measured 
31 centimeters.  There was weakness of all muscles of the 
right arm with muscle strength of 4/5.  The examiner 
diagnosed clinical right C8 radiculopathy; cervical 
degenerative joint disease by X-rays taken on September 22, 
1994; axonal and demyelinating sensory motor polyneuropathy 
with cervical polyradiculopathy by electromyogram (EMG) and 
nerve conduction studies (NCS) conducted on October 12, 1994; 
and cervical spondylosis by X-rays taken on October 12, 1994.  
X-rays of the cervical spine also revealed straightening 
indicating muscle spasm.  

VA treatment records dated from 1994 to 1999 showed continued 
complaints of and treatment for neck pain and numbness and 
atrophy of the arms.  On physical therapy evaluation in May 
1995, it was noted that the veteran had severe pain in his 
neck and shoulders with muscle spasm, tenderness, and limited 
movement which limited his activities of daily living.  In 
July 1996, he complained of chronic neck pain, hand numbness, 
and chest atrophy.  Strength of the upper extremity muscles 
was in the 4/5 to 5/5 range.  Sensation was decreased to 
touch at the C-7 distribution.  Deep tendon reflexes were 
absent in the upper extremities, with the exception of 1+ at 
the left elbow.  

In September 1996, the veteran underwent surgery on his neck, 
posterior cervical decompression.  In May 1997, he complained 
that his pain persisted and limited his activity.  On 
examination, there was no atrophy of the upper extremities or 
tender points.  Passive range of motion of the cervical spine 
was as follows:  forward flexion to 20 degrees, backward 
extension to 20 degrees, lateral flexion to 20 degrees 
bilaterally, and rotation to 30 degrees bilaterally, all with 
discontent, groans, and grunts.  Active range of motion of 
the cervical spine was as follows:  forward flexion to 10 
degrees, backward extension to 5 degrees, lateral flexion to 
10 degrees bilaterally, and rotation to 15 degrees 
bilaterally.  Head compression and Spurling's test showed no 
radicular signs.  Upper extremity range of motion was normal 
except for shoulder elevation to 90 degrees.  Strength was 
normal with limited range of motion and normal grip.  Deep 
tendon reflexes were intact.  Sensation was impaired in the 
right lateral forearm and distal arm.  The examiner's 
impression was post cervical laminectomy for treatment of 
symptomatic stenosis and limited cervical range of motion.    

On examination by Alberto Abreu Rivera, M.D. in May 1997, the 
veteran complained of neck pain all that time and that he 
could not physically exert himself.  Dr. Rivera told him not 
to do anything requiring physical effort.  There were 
fasciculations of the right shoulder and pectoralis area and 
atrophy of the right pectoralis muscle.  The right arm 
measured 11 1/4 inches and the left arm measured 12 inches.  
The right forearm measured 11 inches and the left forearm 
measured 11 3/4 inches.  There was marked weakness of the right 
pectoralis muscle.  Sensation was normal to light touch, 
although the veteran complained of subjective numbness.

VA treatment notes dated in June 1997 revealed complaints of 
9/10 pain at the cervical area and numbness in both hands.  
There were 1/5 muscle spasms with tenderness to palpation at 
both trapezius.  There was also limited range of motion of 
the neck.  There was 3/5 muscle strength of the left 
shoulder, 2.5/5 on the right shoulder, and 3/5 on right hand 
grip.  The veteran needed assistance getting dressed and 
performing activities of daily living.  There was moderate 
atrophy of the right hand and arm. 

VA treatment notes dated in July 1997 revealed atrophy of the 
pectoralis, biceps, and thenar in both hands.  Reflexes were 
hyperactive.  The examiner diagnosed status post 
decompressions from C4-C7; spinal canal stenosis C3-C4 
secondary to central herniated nucleus pulposus (HNP) C3-C4; 
and cervical spondylosis.  On examination in February 1998, 
there was atrophy of the right pectoralis muscle.  Upper 
extremity strength was 4.5/5 but with marked atrophy of the 
right upper extremity.  There was also marked spasticity of 
the right upper extremity.  Sensation was deficient.  The 
veteran continued to undergo physical therapy on a regular 
basis with similar complaints and findings.

The veteran was examined by Dr. Radames C. Marin in May 1998.  
His complaints included continuous pain in the cervical area 
radiating to both upper extremities, with numbness and 
pronounced loss of hand grip.  The right side showed 
important muscular atrophy, the right upper extremity muscles 
comparing to the left side.  Pertinent diagnoses included 
posterior laminectomies at C3, C4, and C5; large disc 
herniations and vertebral endplate osteophytes at C4-C5 and 
C3-C4; a likely small disc herniation at C7-T1; and chronic 
cervical pain.     

In October 1998, it was noted that the veteran could not lift 
or carry more than 10 pounds or perform simple grasping, 
pushing and pulling of arm controls, or fine manipulations.  
In November 1998, he complained of intermittent neck pain.  
There was atrophy of the right pectoralis and biceps and of 
the intrinsic muscles of the right hand.  Strength was 5/5 
and reflexes were hypoactive at the biceps.  

More recently, the veteran was afforded a VA spine 
examination in March 1999.  The examiner reviewed the claims 
file.  The veteran complained of severe cervical pain with a 
heavy sensation, as well as occasional numbness of the arms 
and hands.  He took medication daily with good pain control 
for two hours.  During the past year, he had three 
Rehabilitation Medicine Service (RMS) evaluations and was 
treated with physical therapy.  Precipitating factors 
included sleeping, sitting, or standing for long periods of 
time.  Alleviating factors included medication and 
transcutaneous electrical nerve stimulation (TENS).  He was 
unable to work as a mechanic.  Range of motion of the 
cervical spine was as follows:  forward flexion to 10 
degrees, backward extension to 10 degrees, lateral flexion to 
10 degrees bilaterally, and rotation to 25 degrees 
bilaterally, without pain.  The examiner stated that there 
was no objective evidence of pain motion on movement of the 
cervical spine.  There was objective evidence on palpation of 
moderate cervical paravertebral muscle spasm.  There was also 
severe muscle atrophy of the paravertebral muscles with 
moderate tenderness to palpation and severe muscle atrophy of 
the intrinsic muscles of the hands.  Muscle reflexes in the 
arms were with hyporeflexia.  The examiner diagnosed status 
post cervical laminectomy decompression defect from C4-C7 
associated with spinal canal stenosis at C3-C4 and C4-C5 
levels secondary to central HNP more prominent at C3-C4 level 
and degenerative joint disease by magnetic resonance imaging 
(MRI) of the cervical spine in June 1997.  


B.  Legal analysis

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran was notified of the evidence needed to warrant the 
assignment of a higher disability rating for his service-
connected cervical spine disorder by means of the October 
1998 rating decision and July 1999 statement of the case.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102 and 5103). 

The RO requested and obtained the veteran's service medical 
records and has made extensive efforts to obtain his complete 
private, SSA, and VA treatment records.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  The veteran was also 
afforded appropriate VA examinations in 1994 and 1999. VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(d)).  There is more than 
sufficient evidence of record to decide this claim properly.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  

While additional evidence was associated with the claims 
folder after the issuance of the July 1999 statement of the 
case, remand to the RO for the issuance of a supplemental 
statement of the case is not necessary because this evidence 
did not show treatment for the veteran's cervical spine 
disorder.  38 C.F.R. §§ 19.31, 19.37 (2000).

This appeal being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern). 

Before the Board may execute a staged rating of the veteran's 
disability, it must be determined that there is no prejudice 
to him to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  As the 
regulations and rating criteria to be applied are the same, 
the Board finds no prejudice to the veteran in considering 
the issue as one of entitlement to a higher rating on appeal 
from the initial grant of service connection.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1, 4.2 (2000).  For a claim where the veteran has 
disagreed with the original rating assigned for a service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2000), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  

The severity of the veteran's cervical spine disorder is 
ascertained, for VA purposes, by application of the criteria 
set forth in diagnostic codes 5285, 5286, 5287, 5290, and 
5293 of the Schedule, 38 C.F.R. §§ 4.71a (2000).  The veteran 
does not have ankylosis of the cervical spine or residuals of 
fractured vertebra, so ratings under diagnostic codes 5285, 
5286, or 5289 would not be appropriate. There is no higher 
schedular evaluation that may be assigned for limitation of 
motion under diagnostic code 5290.  A higher rating is 
available under diagnostic code 5293.  A 60 percent rating is 
applicable under this diagnostic code where there is 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.
 
In DeLuca v Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) (Court) held that codes that provide a 
rating on the basis of loss of range of motion must consider 
38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining to 
functional loss and factors of joint disability attributable 
to pain).  To the extent possible, the degree of additional 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (2000).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2000).

The evidence supports a determination that the service-
connected cervical spine disorder more nearly approximates 
the impairment for pronounced intervertebral disc syndrome 
with recurring attacks and little intermittent relief.  
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5293 (2000); DeLuca v. Brown, 8 Vet. App. 202 (1996); 
VAOPGCPREC 36-97 (1997).  The veteran has consistently 
complained of neck pain with radiation and numbness to his 
arms, which is supported by diagnostic testing, including 
NCS, EMG, and MRI.  VA records disclose that he seeks 
treatment and undergoes physical therapy on a regular basis, 
verifying that he has only little intermittent relief from 
his symptoms.  The medical evidence also shows repeated 
findings of decreased motor strength, diffuse sensory loss, 
decreased reflexes, and cervical muscle spasm.  Specifically, 
there have been findings of severe and marked muscle atrophy 
of the pectoralis muscle and right upper extremity, as well 
as chronic C-8 radiculopathy.  Loss of function due to pain 
was documented in October 1998, including an inability to 
lift more than 10 pounds and grip items.  Accordingly, the 
Board find that a 60 percent rating is warranted under 
diagnostic code 5293 from August 17, 1994, forward, the date 
of his original claim.  38 C.F.R. §§ 3.102, 4.3 (2000).  This 
is the highest available rating assignable under diagnostic 
code 5293.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a psychiatric disorder, 
as secondary to a service-connected cervical spine disorder, 
is denied.

Entitlement to a 60 percent disability rating, and not 
higher, for a service-connected cervical spine disorder is 
granted from August 17, 1994, forward, subject to the 
criteria which govern the payment of monetary awards.


REMAND

Right hand disorder

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, and the need to 
conduct an examination, a remand is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran maintains that he injured his right hand during 
active service on March 30, 1991, while lifting an ice box.  
He was diagnosed as having right carpal tunnel syndrome 
following his separation from service in October 1991 and 
June 1994.  However, no medical opinion has been obtained.

To ensure that the duty to assist the veteran has been 
fulfilled, the veteran should be afforded a VA examination in 
order to obtain an opinion as to whether it is at least as 
likely as not that any current right hand disorder had its 
onset during active service or is related to any in-service 
disease or injury.  See VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should notify the veteran of 
the information and evidence needed to 
substantiate his claim for service 
connection for a right hand disorder and 
of what part of such evidence the VA will 
attempt to obtain on his behalf.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103(a)).  The 
notice should include informing him of the 
need for the following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for any right hand disorders 
or complaints since his separation 
from service to the present; and

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
any right hand disorders or 
complaints since his separation from 
service to the present, and the 
approximate dates of such treatment.

2.  The RO should request all private 
treatment records identified by the 
veteran and associate them with the claims 
file.  The RO should also obtain any 
additional VA treatment records reflecting 
treatment of the veteran or any other 
pertinent information that are not already 
of record.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, the RO 
should undertake appropriate notification 
action, to include notifying him what 
efforts were undertaken to develop the 
evidence, what records have been obtained, 
and what further action will be taken.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b)(2)). 

4.  Once the foregoing development has been 
accomplished to the extent possible, and 
the medical records have been associated 
with the claims file, the RO should 
schedule the veteran for an appropriate VA 
examination limited to his right hand.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests, including 
X-rays if indicated, should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not that any current right hand 
disorder (including, but not limited to, 
carpal tunnel syndrome) had its onset 
during active service or is related to 
any in-service disease or injury.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

5.  Thereafter, the RO should review the 
claims folder and ensure that ensure that 
all of the foregoing development have 
been conducted and completed in full.  
Specific attention is directed to the 
examination report.  The RO should ensure 
that the medical report is complete and 
in full compliance with the above 
directives.  Remand instructions of the 
Board are neither optional nor 
discretionary.  If the report is 
deficient in any manner or fails to 
provide the specific opinions requested, 
it must be returned to the physician for 
correction. 38 C.F.R. § 4.2 (2000); See 
also Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475.  If further action is 
required, undertake it before further 
adjudication of the claim.

7.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  He is further 
advised that he should assist the RO in 
the development of his claim, and that 
failure to cooperate or to report for any 
requested examination without good cause 
may result in an adverse decision.  See 
38 C.F.R. §§ 3.158, 3.655 (2000); Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).

8.  The RO should then readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  In adjudicating 
the claim the RO should take into 
consideration with heighten mindfulness 
the benefit of the doubt rule.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. §5107).  If the 
evidence is not in equipoise, the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

Then, if the decision with respect to the claim on appeal 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded a reasonable period of time within which to respond 
thereto.  Then, the claims folder should be returned to the 
Board for further appellate consideration, if in order.  The 
veteran need take no action until he is so informed. The 
purposes of this REMAND are to obtain additional information 
and to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 



